DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 13 May 2022 containing remarks and amendments to the claims.
Claims 1-9 and 11-23 are pending, with claims 1-7 and 23 withdrawn from consideration.
Applicant’s response says that claim 8 has been amended to include the elements of claim 10.  However, Examiner notes that amended claim requires the limitations of old claims 8 and 10, plus additional limitations regarding the second feedstock.  Previous claim 10 recites “the heating temperature is dependent on outlet temperature of the first hydrocarbon feedstock”.  Newly amended claim 8 recites “a heating temperature in the radiant section of the firebox for each of the first and second feedstocks is dependent on outlet temperature of the first hydrocarbon feedstock”.  
The rejections have been updated in response to amendment to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 2008/0029434) in view of Baumgartner (US 2009/0054716).
Regarding claims 8-9 and 11-15, Brewer teaches a method for cracking at least two hydrocarbon feeds [0019-0030] comprising: feeding a first naphtha hydrocarbon feedstock into a radiant zone of a firebox [0027-0028]; feeding a second hydrocarbon ethane feedstock into the firebox while feeding the first hydrocarbon feed to the radiant zone [0022-23]; heating each of the feedstock within a radiant section of the firebox to convert each of the hydrocarbon feedstocks to a unique thermally cracked product [0019-0030]; collecting the thermally cracked products from the radiant section [0021]; cooling the thermally cracked products [0021]; and recovering at least two olefins from the thermally cracked products [0021], [0002].
Brewer teaches the furnace is designed so that each radiant zone temperature can be controlled independently [0016] and that the temperatures may be selected to be the same or different depending on feedstocks and desired products [0030], [0027], [0019-0030].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperatures of the radiant zones, based on outlet temperature, in order to obtain the desired products, as disclosed by Brewer.  Examiner additionally notes MPEP 2144.05, II, A: teaching optimization of temperature ranges is prima facie obvious.  
Further, Baumgartner teaches a similar process for steam cracking in a furnace comprising radiant coils [0025].  Baumgartner teaches that each feed fraction passes through its own set of radiant coils controlled to give appropriate cracking severity [0025].  The lighter feed would utilize a higher residence time to achieve a higher coil outlet temperature, and the heavier feed would have a shorter residence time, corresponding to a lower coil outlet temperature [0025].  Examiner notes that flow rate is the relationship of reactor volume and residence time, and that reactor volume is fixed.  Thus, the residence time adjustment of Baumgartner is equivalent to flow rate.  Baumgartner teaches adjusting residence time (indicative of flowrate), in order to achieve the desired cracking temperature for the feedstock.  Examiner notes that Applicant’s instant specification teaches that the radiant coil outlet temperature for the first feed controls the burner temperature, and then the second feed flowrate is adjusted in order to achieve the desired cracking temperature for the second feedstock (see page 10, lines 9-20).  Thus, Examiner considers Baumgartner adjusted of residence time (indicate of flowrate) to achieve coil outlet temperature, to read on the claim limitations regarding adjusting of the first and second feedstocks dependent on outlet temperature of the first hydrocarbon feedstock.
Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the flowrate/residence time of the second feedstock, in order to achieve the desired cracking temperature for the second feedstock, dependent on the first coil outlet temperature, in order to obtain the desired cracking severity.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 16, Brewer teaches recovery of ethylene and propylene [0002].
Regarding claim 17, Brewer teaches the first hydrocarbon follows a first path, and the second hydrocarbon follows a second path [0019-0030], see figure.
Regarding claim 20, Brewer teaches preheating the feedstocks with residual heat from the firebox within convection section [0012], [0019-0030].
Claims 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 2008/0029434) in view of Baumgartner (US 2009/0054716) as applied to claim 8 above, and further in view of Drinkard (US 4,329,150) and Johnson (US 4,552,644).
Regarding claims 18-19 and 21-22, the previous combination teaches the limitations of claim 8, as discussed above.
Brewer further teaches that each of the process coils can independently be of separate lengths and/or configurations, and generally in serpentine or u-shaped configurations [0020].
Further, Drinkard teaches W-shaped coils are a type of serpentine coils for cracking ethane and propane gas feeds (column 3, lines 1-60).  
Johnson also teaches a similar process for cracking naphtha or gas oil in one side of a furnace, and ethane or propane in the light side of the furnace (column 4, lines 49-57).  Examiner notes figure 2 appears to show W-coil for propane/ethane cracking, and a U-coil for naphtha/gas oil cracking (see figure 2).  Johnson teaches that coil length can be selected in order to obtain desired conversion and outlet temperature (column 5, lines 39-60).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected and installed the appropriate number and shape of coils, such as the U/W coils, for the benefit of obtaining the desired conversions and outlet temperatures.  It is not seen where selection of such conditions would result in any new or unexpected results.
Response to Arguments
Applicant’s arguments have been fully considered, and are addressed by updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiNicolantonio (US 4,457,364) – teaches the cracking temperature is measured by radiant coil outlet temperature, and that residence time influences cracking temperatures (column 2, lines 34-41).
Petterson (US 4,479,869) – teaches basic components of steam cracking include using specific coil outlet temperatures (column 1, lines 6-17).
DeHaan (US 2009/0020459) -teaches controlling steam cracking furnace using coil outlet temperature (abstract).
Spicer (US 2014/0257001) – teaches pyrolysis furnace coils of U, W, or serpentine shape [0041].
Barendregt (US 2008/0142411) – teaches a cracking furnace with M or W shaped coils [0038].
Caro (US 2008/0017550) – teaches U, W, and M shaped coils are conventional in cracking furnaces [0035].
Inui (US 2006/0102327) – teaches W coils (see figure 11, [0064]).
Bowen (US 5,151,158) – teaches thermal cracking furnace and radiant section.
Woebeke (US 5,147,511) – teaches pyrolysis furnace for naphtha, ethane, propane feeds having radiant and quench sections, and u shaped coils.
Hallee (US 3,487,121) – teaches a conventional cracking furnace.
Brewer (US 2005/0019233) – teaches stabilizing reactor furnace tubes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771